[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's sole assignment of error well-taken, the judgment of the Wood County Court of Common Pleas is reversed. The sentence imposed upon appellant in the May 19, 1997 judgment entry is hereby vacated and this matter is remanded to the trial court for resentencing in accordance with the Opinion and Judgment Entry by Knepper, J., on file, and the law. Court costs assessed to appellee. Handwork, P.J., Glasser and Knepper, JJ., concur.
* * *